Citation Nr: 1739845	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Eligibility for VA educational assistance under the Veterans Retraining Assistance Program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from August 1980 to March 1983.  He received a bad conduct discharge as a result of a Court Martial.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the file was subsequently transferred to the RO in Los Angeles, California.

The Veteran testified before the Board at a March 2017 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in June 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was denied VA educational assistance based on a previous determination by the AOJ that his character of discharge is a bar to the receipt of VA benefits.  Importantly, the issue of the character of the Veteran's discharge is the subject of a separate appeal, which was remanded by the Board in November 2014 and is currently undergoing development.  

The issue subject to the instant appeal is inextricably intertwined with the outcome of the separate appeal addressing the character of the Veteran's discharge.  As such, the instant appeal must be remanded pending resolution of the appeal regarding the character of the Veteran's discharge.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1. Ensure complete compliance with the November 2014 Board remand addressing whether the character of the appellant's discharge from service is a bar to the receipt of VA benefits.  

2. Following a final disposition of the Veteran's appeal regarding the character of his discharge from service, and any other development deemed necessary, readjudicate the instant appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

